Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS BASIS OF PRESENTATION This Management’s Discussion and Analysis (“MD&A”) covers the interim consolidated financial statements for Westport Innovations Inc. (“Westport”, “the Company”, “we”) for the three and nine months ended December 31, 2009 and provides an update to our annual MD&A dated May 19, 2009 for the fiscal year ended March 31, 2009.This information is intended to assist readers in analyzing our financial results and should be read in conjunction with the audited annual consolidated financial statements, including the accompanying notes, for the fiscal year ended March 31, 2009 and our annual MD&A.Our consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).This MD&A is dated February 9, 2009. Additional information relating to Westport, including our Annual Information Form (“AIF”) and Form 40-F, is available on SEDAR at www.sedar.com and on EDGAR at www.sec.gov., respectively.All financial information is reported in Canadian dollars unless otherwise noted. FORWARD LOOKING STATEMENTS This MD&A contains forward-looking statements that are based on the beliefs of management and reflects our current expectations as contemplated under the safe harbor provisions of Section 21E of the United States Securities Act of 1934 as amended. Such statements include but are not limited to statements regarding the demand for our products, our investments, cash and capital requirements, the intentions of partners and potential customers, the performance of our products, our future market opportunities, our estimates and assumptions used in our accounting policies, our accruals, including warranty accruals, our financial condition, and timing of when we will adopt or meet certain accounting and regulatory standards.These statements are neither promises nor guarantees, but involve known and unknown risks and uncertainties that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activities, performance or achievements expressed in or implied by these forward looking statements.These risks include risks related to revenue growth, operating results, industry and products, general economy, conditions of the capital and debt markets, government or accounting policies and regulation, technology innovations, as well as other factors discussed below and elsewhere in this report, including the risk factors contained in the Company’s most recent Annual Information Form filed on SEDAR at www.sedar.com.Readers should not place undue reliance on any such forward-looking statements, which speak only as of the date they were made.We disclaim any obligation to publicly update or revise such statements to reflect any change in our expectations or in events, conditions or circumstances on which any such statements may be based, or that may affect the likelihood that actual results will differ from those set forth in the forward looking statements except as required by National Instrument 51-102. The forward looking statements contained in this document speak only as of the date of this MD&A.Except as required by applicable legislation, Westport does not undertake any obligation to release publicly any revisions to these forward looking statements to reflect events or circumstances after this MD&A, including the occurrence of unanticipated events. BUSINESS OVERVIEW Our business and operations are substantively unchanged since March 31, 2009.Westport is engaged in the research, development and marketing of high performance, low-emission engines and fuel injection systems that utilize alternative gaseous fuels such as natural gas, propane or hydrogen.We develop technology and products that enable light, medium and heavy-duty diesel engines to run primarily on compressed natural gas ("CNG") or liquefied natural gas (“LNG”), giving users an alternative fuel to diesel. We work with strategic partners, which include some of the leading diesel engine and truck original equipment manufactures (“OEMs”), to develop, manufacture and distribute our engines, and we sell to a diverse group of leading truck and bus OEMs around the world.Our products are designed to provide environmental and economic benefits combined with strong operational performance.We currently have one operating segment, which involves the research, development, and related commercialization of engines and fuel systems, operating on gaseous fuels, for the on-road commercial vehicle sector.Within that operating segment, we focus on markets where demand for clean, low emission engines is prevalent:Cummins Westport Inc. (“CWI”), is focused on natural gas engine applications for urban fleets ranging from 5.9L to 8.9L; Westport Heavy Duty (“Westport HD”), is focused on LNG systems for heavy-duty trucks; and Juniper Engines Inc. (“Juniper”) is focused on 2.0L and 2.4L engines initially targeting industrial end markets. 1 While focusing firm-wide resources on developing our products and strategic relationships, we have accumulated a significant portfolio of patents, which we believe creates barriers to entry for competing technologies. Additionally, we expect to monetize select patent assets through licensing agreements. We have already been successful in achieving licensing revenue for our proprietary pump technology. We will continue to rely on a combination of patents, trade secrets, trademarks, copyrights and contracts to protect our proprietary technology and position in the marketplace. Our consolidated revenue for the three months ended December 31, 2009 increased 24% to $38.4 million from $31.1 million in the same quarter in the prior year primarily because of higher shipments of CWI engines and higher parts revenue.CWI product revenue was $27.8 million on 1,162 units shipped, up 38% from $20.2 million on 768 units shipped, primarily because of higher engine shipments, higher parts revenue and higher kits revenue.CWI parts revenue increased from $5.6 million to $7.0 million or 25%, mainly due to a year to date pricing adjustment of $0.7 million arising from CWI negotiating new annual pricing on certain parts.Non-CWI parts revenues included $0.9 million from the sale of BTIC Westport Inc. (“BWI”) SI tanks to customers in China.Non-CWI revenues totaled $3.6 million with 40 HD LNG systems shipped compared to $5.3 million in the comparative quarter when 56 HD LNG systems were shipped.Sales in both the current and comparative quarters were mainly to port customers.Consolidated revenue for the three month period was also significantly impacted by foreign currency fluctuations quarter over quarter as the majority of our revenue is recorded in US dollars. Consolidated revenue increased 42% on a US dollar basis but was negatively impacted by changes in the average foreign exchange rate as the Canadian dollar strengthened against the US dollar in the period compared to the same quarter last year. Net loss for the three months ended December 31, 2009, was $7.3 million, or $0.21 loss per share, which compares to $8.9 million, or $0.28 per share, in the three months ended December 31, 2008.Our 50% share of CWI net income increased from $0.1 million to $2.9 million.The increase was primarily the result of increased product revenue, parts revenue and kit revenue offset by an increase in customer related policy expense included in CWI sales and marketing expense.Non-CWI operating expenses (research and development, general and administrative and sales and marketing) decreased by $0.6 million primarily because of decreased field service, current product support and operational costs associated with our assembly centre, but were offset by $1.5 million in lower gross margins from lower sales volumes of HD LNG systems and an increase in other net expenses (mainly interest expense and revenue) of $0.3 million. For the nine months ended December 31, 2009 and 2008, consolidated revenue was $95.0 million and $95.6 million, respectively, a decrease of 1%.CWI revenues were up $4.1 million, or 5%, to $88.3 million on 2,809 units shipped, from $84.2 million on 3,236 units shipped.The increase was driven by a $5.0 million increase in parts revenue offset by $0.9 million decline in product revenue on lower shipments.Non-CWI revenues were $6.7 million compared to $11.4 million in the same period in the prior year on 68 units shipped compared to 126 units shipped to date year over year. For the nine months ended December 31, 2009 and 2008, net loss was $25.5 million, or $0.78 per share, and $11.7 million, or $0.39 per share, respectively.The increase in net loss of $13.8 million was primarily the result of the $12.0 million decrease in gains from sale of investments, net of future income taxes.Without the impact net gains from sale of investments, net loss for the nine month period ended December 31, 2009 and 2008 would have been $25.6 million and $23.8 million, respectively.Our 50% share of CWI has increased to $4.6 million from $3.1 million primarily because of lower warranty expenses as a result of warranty adjustments recorded in the nine month period of the previous fiscal year of $3.9 million associated primarily with the L Gas and ISL G engines which compares to $0.5 million in favourable warranty adjustments in the current year to date.Non-CWI operating expenses were up $0.7 million in the current year to date versus the prior year.The increase was due to higher customer support costs, an increase in stock based compensation, a reduction in program funding and higher costs relating to professional, consulting and general public company related expenditures. The remaining difference related to higher interest and accretion expense relating to our long-term debt offset by foreign exchange. 2 Our cash and short-term investments balance as at December 31, 2009 was $107.2 million compared to $82.6 million as at March 31, 2009.In the nine months ended December 31, 2009, we raised approximately $57.5 million in net proceeds from our public offering and CWI paid out dividends to Cummins Inc. (“Cummins”) of $4.2 million. CRITICAL ACCOUNTING POLICIES Our consolidated financial statements are prepared in accordance with Canadian GAAP, which requires us to make estimates and assumptions that affect the amounts reported in our consolidated financial statements.The Company’s significant accounting policies are described in note 2 of our fiscal 2009 annual MD&A. There have been no changes to our critical accounting policies from those presented in our annual MD&A.We have identified several policies as critical to our business operations and in understanding our results of operations.These policies, which require us to use estimates and assumptions in determining their reported amounts, include our accounting for variable interest entities, warranty, revenue recognition, inventories, the valuation of long-term investments and stock based compensation.Changes in estimates related to warranty are made on a quarterly basis and reflect the claims data experienced by the engine field population.We use historical warranty experience from previous and related engine models and families to assist with our warranty estimates.As CWI has experienced significant revenue growth since the launching of the ISL G, a large proportion of its engines are still under warranty and the majority of those engines under warranty are ISL Gs.Accordingly, CWI’s warranty experience is being driven primarily by the ISL G, its most recently launched product.With limited products and limited history, warranty accruals can fluctuate significantly from period to period.The application of warranty and other accounting policies are described in note 2 of our fiscal 2009 annual consolidated financial statements.Actual results may vary significantly from estimates used. CHANGES IN ACCOUNTING POLICY The accounting policies used in the unaudited consolidated interim financial statements for the three and nine months ended December 31, 2009 are unchanged from the year ended March 31, 2009, except as noted below. GOODWILL AND INTANGIBLE ASSETS: On April 1, 2009, we adopted the Canadian Institute of Chartered Accountants (“CICA”) Handbook Section 3064, Goodwill and Other Intangible Assets which replaces Section 3062, Goodwill and Other Intangible Assets and Section 3450, Research and Development Costs. Section 3064 establishes standards for the recognition, measurement, presentation and disclosure of goodwill subsequent to its initial recognition and the recognition, measurement and presentation of intangible assets, including assets developed from research and development activities, ensuring consistent treatment of all intangible assets whether separately acquired or internally developed.We adopted this standard on April 1, 2009 but the adoption had no impact on the consolidated financial statements. NEW ACCOUNTING PRONOUNCEMENTS AND DEVELOPMENTS The following changes have been recently issued and will be adopted in future. BASIS OF PRESENTATION: Canada’s Accounting Standards Board ratified a strategic plan that will result in Canadian GAAP, as used by publicly accountable enterprises, being fully converged with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board over a transitional period to be completed by 2011. 3 We have determined that adopting US GAAP at this time rather than IFRS would be more relevant to our investor base and less disruptive and less costly as we currently prepare a US GAAP reconciliation in the notes to our consolidated financial statements and our systems are set-up to capture US GAAP information. Management expects to transition to US GAAP on or before our fiscal year starting April 1, 2011, as permitted by Canadian securities regulatory authorities.We will continue to monitor developments in IFRS standards and our intent will be to move to IFRS if and when adopted in the United States. DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROL OVER FINANCIAL REPORTING Our disclosure controls and procedures are designed to provide reasonable assurance that relevant information is gathered and reported to senior management, including the Chief Executive Officer and the Chief Financial Officer, on a timely basis so that appropriate decisions can be made regarding public disclosures.We have also designed internal controls over financial reporting to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with Canadian GAAP.No changes were made in our internal control over financial reporting during the three and nine month periods ended December 31, 2009, that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.Pursuant to Sarbanes-Oxley Rule 404 for the fiscal year ended March 31, 2010, we will include management’s assessment as to whether or not internal control over financial reporting is effective and our independent auditors will be required to furnish an attestation report on management’s assessment of the effectiveness of our internal control over financial reporting. RESULTS FROM OPERATIONS Product revenue for the three months ended December 31, 2009 was $30.2 million with 1,162 CWI engines and 40 HD LNG systems shipped in the period.Product revenue for the three months ended December 31, 2008 was $25.4 million with 768 CWI units and 56 HD LNG systems shipped.The increase in units shipped was primarily the result of increased sales of engines in North America from customers such as UPS and increased sales of the ISL G to Asia and Europe.CWI product revenues increased approximately 38% in Canadian dollar terms and 57% in US dollar terms.The Canadian dollar averaged $1.06 in the three months ended December 31, 2009 compared to $1.21 to the US dollar in the three months ended December 31, 2008.CWI kit revenue (including natural gas engine royalties) is included in product revenue and increased by $1.3 million from $1.4 million to $2.7 million quarter over quarter due to higher revenue and royalties on kits sold to customers in India.Non-CWI revenues decreased by $2.9 million because of fewer shipments of HD LNG systems and a change in sales mix with sales in the current quarter relating to fuel systems sold to OEMs, while the majority of non-CWI shipments in the comparative quarter were upfit trucks which generated higher revenue per unit. For the nine months ended December 31, 2009 and 2008, product revenues were $73.5 million and $81.2 million, respectively.CWI product revenues were down from $69.9 million on 3,236 units sold to $69.0 million on 2,809 units sold, a decrease of 1%.Non-CWI product revenues decreased from $11.3 million to $4.5 million with lower unit sales of our Westport HD LNG systems and a change in product mix from upfit trucks to fuel systems accounting for most of the change.Year to date, we have shipped 68 Westport HD LNG systems compared to systems in the same period last year.When comparing the current nine-month period to the comparative nine-month period, the impact from changes in the average US to Canadian dollar foreign exchange rate on revenue is minimal as the Canadian dollar appreciated against the US dollar by 2% during the period. 4 Revenue (expressed in thousands of Canadian dollars except for units) Three months ended Nine months ended December 31 December 31 (unaudited) (unaudited) (unaudited) (unaudited) Engine shipments (units) Westport HD Fuel Systems (units) 40 56 68 Total Unit shipments Product revenue $ Parts revenue $ Product Revenue by Geographic Region (as a percentage of revenue) Three months ended Nine months ended December 31 December 31 (unaudited) (unaudited) (unaudited) (unaudited) Americas 75
